        Case 1:20-cv-01231-EPG Document 4 Filed 09/02/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10

11    MARTIN SAIZ,                                          1:20-cv-01231-EPG (PC)

12                       Plaintiff,
13            v.                                            ORDER GRANTING APPLICATION TO
                                                            PROCEED IN FORMA PAUPERIS
14    PUTNAM, et al.,
                                                            (ECF No. 2)
15                       Defendants.
                                                                          and
16

17                                                          ORDER DIRECTING PAYMENT
                                                            OF INMATE FILING FEE BY KING’S
18                                                          COUNTY SHERIFF’S DEPARTMENT

19

20          Plaintiff is a prisoner proceeding pro se pursuant to 42 U.S.C. § 1983 and has requested

21   leave to proceed in forma pauperis pursuant to 28 U.S.C. § 1915. Plaintiff has made the showing

22   required by § 1915(a) and accordingly, the request to proceed in forma pauperis will be granted.

23   Plaintiff is obligated to pay the statutory filing fee of $350.00 for this action. 28 U.S.C. §

24   1915(b)(1). Plaintiff is obligated to make monthly payments in the amount of twenty percent of

25   the preceding month’s income credited to Plaintiff’s trust account. The Sheriff of the Kings

26   County is required to send to the Clerk of the Court payments from Plaintiff’s account each time

27   the amount in the account exceeds $10.00, until the statutory filing fee is paid in full. 28 U.S.C.

28   § 1915(b)(2).
                                                        1
       Case 1:20-cv-01231-EPG Document 4 Filed 09/02/20 Page 2 of 2

 1        In accordance with the above and good cause appearing therefore, IT IS HEREBY

 2   ORDERED that:

 3

 4              1. Plaintiff's application to proceed in forma pauperis is GRANTED;

 5              2. The Sheriff of the Kings County or his designee shall collect payments from

 6        Plaintiff’s prison trust account in an amount equal to twenty per cent (20%) of the

 7        preceding month’s income credited to the prisoner’s trust account and shall forward

 8        those payments to the Clerk of the Court each time the amount in the account

 9        exceeds $10.00, in accordance with 28 U.S.C. § 1915(b)(2), until a total of $350.00 has

10        been collected and forwarded to the Clerk of the Court. The payments shall be

11        clearly identified by the name and number assigned to this action.

12              3. The Clerk of the Court is directed to serve a copy of this order and a copy of

13        Plaintiff’s in forma pauperis application on the Sheriff of the Kings County, located at

14        P.O. Box 1699, Hanford, CA 93230.
                4.    The Clerk of the Court is directed to serve a copy of this order on the Financial
15
          Department, U.S. District Court, Eastern District of California, Sacramento Division.
16

17
     IT IS SO ORDERED.
18

19     Dated:        September 2, 2020                          /s/
                                                        UNITED STATES MAGISTRATE JUDGE
20
21

22

23

24

25

26
27

28
                                                        2
